Order entered December 20, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00997-CV

                            HOWARD MINTZ, M.D., Appellant

                                              V.

    JULYE NESBITT CAREW, M.D., P.A., MICHELLE CHESNUT, M.D., P.A., AND
                   MICHELLE CHESTNUT, M.D., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-08087

                                          ORDER
       Before the Court is appellant’s December 19, 2016 unopposed second motion to extend

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

by January 12, 2017. We caution appellant that further requests for extension of time will be

disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE